Case 4:16-cv-00870-ALM-KPJ Document 172 Filed 06/11/20 Page 1 of 3 PageID #: 2518



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  JERRI LYNN RICH,                              §
  As Representative for,                        §
  GAVRILA COVACI DUPUIS-MAYS,                   §        CIVIL ACTION NO. 4:16 cv-00870
  An Incapacitated Person,                      §        JUDGE AMOS L. MAZZANT, III
               Plaintiff,                       §
  v.                                            §        JURY DEMANDED
                                                §
  THE CITY OF MCKINNEY, TEXAS,                  §
            Defendant.                          §

                              UNOPPOSED MOTION TO DISMISS

  TO THE HONORABLE JUDGE AMOS L. MAZZANT, III:

         COME NOW Plaintiff, Jerri Lynn Rich, as representative for Gavrila Covaci Dupuis-

  Mays, in the above-titled and numbered cause, and Defendant, City of McKinney (“McKinney”),

  Texas, by and through their attorneys of record (hereinafter collectively “Parties”) and would show

  this Court as follows:

                                                    1.

         The Parties have resolved all claims each may have against the other. The fact that the

  claims have been resolved is not an admission of liability on the part of McKinney but is expressly

  made in order to buy peace and avoid the cost, uncertainty, and expense of litigation. The fact that

  the claims have been resolved is not an admission by Plaintiff that her claims were not valid, or

  that any claim or defense of McKinney against Plaintiff was valid, or an admission by Plaintiff

  that her suit was frivolous or groundless as alleged by McKinney.

                                                    2.

         It is the intent of the Parties to allow a final dismissal of all claims each may have against

  the other which are asserted in this lawsuit or which directly arose from the events that were the

  basis of the lawsuit.

  _____________________________________________________________________________________________
  UNOPPOSED MOTION TO DISMISS                                                             Page 1
Case 4:16-cv-00870-ALM-KPJ Document 172 Filed 06/11/20 Page 2 of 3 PageID #: 2519



                                                 3.

         Each Party to this lawsuit by and through their attorney of record requests that the Court

  sign the proposed Order Granting Dismissal with Prejudice, which is presented to the Court

  concurrently with this Motion.

         WHEREFORE, PREMISES CONSIDERED, the parties request that the Court grant the

  relief sought herein.

  Dated: June 11, 2020                                Respectfully submitted,

                                                      /s/ John E. Wall, Jr. w/permission
                                                      John E. Wall, Jr.
                                                      State Bar No. 20756750
                                                      Law Offices of John E. Wall, Jr.
                                                      5728 Prospect Ave., Suite 2001
                                                      Dallas, Texas 75206-7284
                                                      Telephone: (214) 887-0100
                                                      Facsimile: (254) 887-0173
                                                      Email: jwall@jwall-law.com

                                                      Clay A. Hartmann
                                                      Texas State Bar No. 00790832
                                                      Clay.hartmann@thehartmannfirm.com
                                                      THE HARTMANN FIRM, PC
                                                      6677 Gaston Avenue
                                                      Dallas, Texas 75214
                                                      214-828-1822
                                                      214-828-6999 (fax)

                                                      ATTORNEYS FOR PLAINTIFF




  _____________________________________________________________________________________________
  UNOPPOSED MOTION TO DISMISS                                                             Page 2
Case 4:16-cv-00870-ALM-KPJ Document 172 Filed 06/11/20 Page 3 of 3 PageID #: 2520



                                                  /s/ William W. Krueger, III
                                                   WILLIAM W. KRUEGER, III
                                                   State Bar No. 11740530
                                                   Wkrueger@kruegerlaw.org
                                                   JAMES CHRISTOPHER BEARDEN
                                                   State Bar No. 24113609
                                                   Cbearden@kruegerlaw.org
                                                   2100 Alamo Road, Suite T
                                                   Richardson, Texas 75080
                                                   214-253-2600
                                                   214-253-2626 – Facsimile
                                                   ATTORNEYS FOR DEFENDANT


                                     CERTIFICATE OF SERVICE

          I hereby certify that on June 11, 2020, I filed the foregoing document with the Clerk of
  the United States District Court for the Eastern District of Texas and that the foregoing document
  has been forwarded to all parties to this matter via the electronic delivery system of the Eastern
  District of Texas, Sherman Division.

                                                  /s/ William W. Krueger, III______
                                                  WILLIAM W. KRUEGER, III




  _____________________________________________________________________________________________
  UNOPPOSED MOTION TO DISMISS                                                             Page 3
